STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of July 27, 2009, by and
between WSFS Financial Corporation, a Delaware corporation (“Seller”), and
Peninsula Investment Partners, L.P., a Delaware limited partnership (“Buyer”).

 

WHEREAS, the Board of Directors of Seller proposes to sell to Buyer, and Buyer
proposes to purchase from Seller, (i) such amount of shares of common stock of
Seller, $.01 par value per share (“Seller Common Stock”), and (ii) a warrant to
purchase shares of the Seller Common Stock (the “Warrant”), in each case as set
forth below, for an aggregate purchase price of $25,000,000, in cash; and

 

WHEREAS, the Board of Directors of Seller believes that the sale of the shares
of Seller Common Stock and the Warrant to Buyer, under the terms and conditions
set forth in this Agreement, is in the best interests of the Seller and its
stockholders;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, mutually agree as follows:

 

 

1.

Purchase and Sale of Shares; Warrant.

 

1.1       Subject to the terms and conditions set forth herein, at the Closing
(as defined in Section 2.1 hereof), Seller shall sell, transfer, assign and
deliver unto Buyer, and Buyer shall purchase from Seller, (a) Eight Hundred
Sixty Two Thousand Sixty Nine (862,069) shares of Seller Common Stock (each, a
“Share”, and collectively, the “Shares”), and (b) a Warrant to purchase upon
exercise thereof One Hundred Twenty Nine Thousand Three Hundred Ten (129,310)
Shares (each such Share, a “Warrant Share”, and, collectively, the “Warrant
Shares”) in accordance with the terms and conditions set forth in the
certificate evidencing the Warrant attached hereto as Exhibit A.

 

1.2       At the Closing, Buyer shall pay to Seller a purchase price (the
“Purchase Price”) of $25,000,000, in cash, in consideration of its purchase of
the Shares and the Warrant. At any exercise of the Warrant, in whole or in part,
Buyer shall pay to Seller the Warrant’s exercise price multiplied by the number
of Warrant Shares for which the Warrant is being exercised in immediately
available cash funds, or net settlement in Shares as set forth in Section 4 of
the Warrant, and Seller shall deliver to Buyer the Warrant Shares in accordance
with the terms of the Warrant.

 

 

2.

The Closing.

 

2.1       The closing under this Agreement (the “Closing”) shall take place
within seven (7) business days following the approval by the Office of Thrift
Supervision (the “OTS”) of the Rebuttal of Rebuttable Determination of Control
filed by Buyer with respect to the Seller. At such time, the Closing shall take
place at 10:00 am at the main office of the Seller, 500 Delaware Avenue,
Wilmington, Delaware, or at such other place and time as the parties shall agree
in writing.

 

1

 



 

--------------------------------------------------------------------------------

                        2.2       Immediately prior to the Closing (and as a
condition of the Buyer’s obligations to purchase the Shares and the Warrant and
otherwise perform its obligations under this Agreement), the Seller shall
deliver to the Buyer a certificate from the Chief Executive Officer of the
Seller certifying that (a) as of such date, to his knowledge, the
representations and warranties set forth herein are true and accurate in all
respects, and (b) that there has not been since the execution of this Agreement
any material adverse change to the Seller’s business.

 

2.3       Immediately prior to the Closing (and as a condition of the Seller’s
obligations to deliver the Shares and the Warrant and otherwise perform its
obligations under this Agreement), the Buyer shall deliver to the Seller a
certificate from its general partner certifying as to the Buyer that as of such
date, to his knowledge, the representations and warranties set forth herein are
true and accurate in all material respects. For purposes of this Section 2.3,
the term “knowledge” shall mean the actual knowledge of Mr. Ted Weschler.

 

2.4       At the Closing, Seller shall deliver to Buyer a certificate for each
of the Shares and the Warrant, duly registered in the name of the Seller.

 

2.5       At the Closing, Buyer shall deliver to Seller the Purchase Price by
wire transfer of immediately available funds.

 

3.         Registration Rights. As additional consideration for the agreement of
Buyer to purchase the Shares and the Warrant under this Agreement, Seller
further agrees to provide to Buyer the following registration rights with
respect to the Shares and the Warrant Shares.

 

3.1       Listing of Common Stock. The Seller shall use its best efforts to
cause the Seller Common Stock to remain listed on The NASDAQ Stock Market LLC
(“Nasdaq”). The Seller shall cause the Shares and, upon exercise, the Warrant
Shares to be listed or included in such listing or on each securities exchange
or automated quotation system on which similar securities issued by the Seller
are then listed or included.

 

3.2       Shelf Registration. The Seller shall prepare and file with the U.S.
Securities and Exchange Commission (the “SEC”), as soon as practicable but in no
event later than ninety (90) days after the Closing, a Registration Statement on
Form S-3 (or such other form as the Seller is then eligible to use) registering
the resale from time to time by the Buyer of the Shares and the Warrant Shares
pursuant to a plan of distribution reasonably acceptable to the Buyer (the
“Registration Statement”). The Buyer agrees to promptly provide to the Seller,
in writing, such information as the Seller may reasonably request for inclusion
in the Registration Statement. The Seller shall use its best efforts to cause
the Registration Statement to be declared effective by the SEC on the earlier of
(a) ninety (90) days after its filing date, or (b) the fifth business day
following the date on which the Seller is notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments (the “Effectiveness Deadline”), and to keep such
Registration Statement continuously effective under the Securities Act of 1933,
as amended (the “Securities Act”) until the earlier of (x) the date on which all
Shares and Warrant Shares covered by the Registration Statement may be sold
without restriction (including, without limitation, any applicable filing
requirements, manner of sale, current public information and volume limitations
whether as a result of Buyer being deemed an “affiliate” of the Seller as such
term is defined and used in Rule 144 or otherwise) by the Buyer pursuant to Rule
144(b)(ii), or (y) such date as all Shares and Warrant Shares registered on such
Registration Statement have been sold by the Buyer (the earlier to occur of (x)
or (y) is the “Registration Termination Date”).

 

2

 



 

--------------------------------------------------------------------------------

 

(a)        If a Registration Statement ceases to be effective for any reason at
any time prior to the applicable Registration Termination Date, the Seller shall
use its best efforts to reinstate the effectiveness thereof.

 

(b)       The Seller shall supplement and amend the Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Seller for such Registration Statement, if
required by the Securities Act and the rules and regulations of the SEC
thereunder, or to the extent to which the Seller does not reasonably object, as
requested by the Buyer.

 

(c)       All Registration Expenses (as defined below) incurred in connection
with the registrations pursuant to this Section 3.2 shall be borne by the
Seller. “Registration Expenses” shall mean all expenses incurred by the Seller
in complying with this Section 3.2 hereof including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Seller, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration.

 

(d)       The Seller may suspend sales of Shares and Warrant Shares (if
applicable) pursuant to the Registration Statement for a period of not more than
thirty (30) days during any six (6) month period in the event it determines in
good faith that such Registration Statement contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statement therein not misleading; provided that (i) the
Seller shall immediately notify the Buyer in writing of such suspension and (ii)
the Seller shall promptly amend such Registration Statement in order to correct
any untrue statement and/or ensure that such Registration Statement is not
misleading. At the time the Registration Statement is declared effective, the
Buyer shall be named as a selling security holder in the Registration Statement
and the related prospectus in such a manner as to permit the Buyer to deliver
such prospectus to purchasers of Shares in accordance with applicable law.

 

(e)       The Seller shall promptly furnish to the Buyer upon receipt thereof
(i) any correspondence from the SEC or the staff of the SEC to the Seller or its
representatives relating to any Registration Statement (but shall redact any
material non-public information therefrom), and (ii) after the same is prepared
and filed with the SEC, a copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits.

 

(f)        The Seller shall furnish to the Buyer at Seller’s sole cost and
expense such number of copies of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of the Shares and Warrant Shares owned by them.

 

(g)       The Seller shall use its best efforts to register and qualify the
securities covered by a Registration Statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Buyer at Seller’s sole cost and expense.

 

(h)       The Seller shall immediately notify the Buyer at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required

 

3

 



 

--------------------------------------------------------------------------------

to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing; provided, however, that,
subject to Section 3.2(d), the Seller shall promptly amend such Registration
Statement in order to correct any untrue statement and/or ensure that such
Registration Statement is not misleading. The Seller shall immediately notify
Buyer (i) when such registration statement or any post-effective amendment
thereto has become effective; (ii) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or prospectus or for additional information that pertains
to the Buyer as a selling stockholder or its plan of distribution; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Shares or the Warrant Shares
or the initiation of any proceedings for that purpose, including pursuant to
Section 8A of the Securities Act; (iv) of the receipt by the Seller of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares or the Warrant Shares for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (v) of the occurrence of any other event that results in the Buyer
being unable to sell Shares or Warrant Shares pursuant to the Registration
Statement or related prospectus.

 

3.3       Piggyback Registration Rights. If at any time following the issuance
of the Shares under this Agreement, the Seller (a) has not registered the Shares
and the Warrant Shares in accordance with this Agreement and, (b) the Seller
proposes to register any common stock under the Securities Act (other than
registration pursuant to a registration statement on Form S-4 or Form S-8 or any
successor form of securities to be offered in a transaction of the type referred
to in Rule 145 under the Securities Act or to employees of Seller pursuant to
any employee benefit plan, respectively), Seller will promptly, but not less
than thirty (30) days prior to the filing date of any such registration
statement, give written notice to Buyer of its intention to effect that
registration and of the rights of Buyer under this Agreement to participate
therein (“Piggyback Registration”), which notice shall include the estimated
filing date for the registration statement. Upon the written request of Buyer
made within twenty (20) days after receipt of any such notice, Seller will
include in the Piggyback Registration (and any related qualifications under
applicable state securities laws) all Shares and/or Warrant Shares that Buyer
has so requested Seller to register. In connection with any piggyback
registration, the Seller shall comply with procedures set forth in Section
3.2(b) – (h). Seller shall pay all reasonable and customary registration
expenses in connection with any Piggyback Registration (including maintenance of
the effectiveness of any registration, as required under this Agreement),
including, without limitation: (a) all registration and filing fees required by
or payable to the SEC, any stock exchange or the Financial Industry Regulatory
Authority (“FINRA”), including, if applicable, the fees and expenses of any a
qualified independent underwriter (and its counsel) that is retained in
accordance with the rules and regulations of the FINRA, (b) all fees and
expenses to comply with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for the underwriters, if any, in connection
with blue sky qualifications), (c) all printing, messenger and delivery expenses
(d) all fees and disbursements of counsel for Seller and Seller’s independent
public accountants, including the expenses of any special audits and/or “cold
comfort” or other accountants’ letters required by or incident to such
registration, (e) fees and disbursements of underwriters imposed on Seller by
the underwriting agreements to which Seller is a part, and the reasonable fees
and expenses of any special experts retained in connection with the requested
registration, and (f) the actual and reasonable fees and disbursements of
counsel for Buyer in an amount not to exceed $30,000.

 

 

4

 



 

--------------------------------------------------------------------------------

                        3.4       Reports under Securities Exchange Act of 1934.
With a view to making available to the Buyer the benefits of Rule 144 and any
other rule or regulation of the SEC that may at any time permit the Buyer to
sell securities of the Seller to the public without registration or pursuant to
a Registration Statement, the Seller agrees to:

 

(a)       use its reasonable best efforts to make and keep adequate current
public information available in accordance with Rule 144(c) at all times as the
Seller remains subject to the periodic reporting requirements under Sections 13
or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

 

(b)       use its reasonable best efforts to take such action as is necessary to
enable the Buyer to qualify for use of the SEC’s Form S-3 or such other
registration statement form as may be applicable for the sale of their Shares
and the Warrant Shares;

 

(c)       use its reasonable best efforts to file with the SEC in a timely
manner all reports and other documents required of the Seller under the
Securities Act and the Exchange Act; and

 

(d)        furnish to the Buyer, so long as the Buyer owns any Shares or Warrant
Shares, upon reasonable request (i) a written statement by the Seller that it
has complied with the reporting requirements of the Securities Act and the
Exchange Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (or such other form as the Seller is then eligible
to use), and (ii) a copy of the most recent annual or quarterly report of the
Seller and such other reports and documents so filed by the Seller with the SEC.

 

 

3.5

Indemnification

 

(a)       Indemnification by Seller. To the extent permitted by applicable law,
Seller will indemnify Buyer and each of its respective controlling persons,
affiliates, shareholders, directors, officers, employees and agents (a “Seller
Indemnified Person”) with respect to which registration, qualification or
compliance has been effected pursuant to this Agreement, against all claims,
losses, damages, costs, expenses (including reasonable costs of investigation
and legal expenses) and liabilities whatsoever (or actions in respect thereof)
arising out of or based on (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, offering circular or other similar document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, or (ii) any violation by Seller of the
Securities Act or any state securities law or of any rule or regulation
promulgated under the Securities Act or any state securities law or any common
law or any other law applicable to Seller in connection with any such
registration, qualification or compliance, and will reimburse a Seller
Indemnified Person for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, unless such action arises out of or is based on any untrue
statement or omission based upon written information furnished to Seller by
Buyer. It is expressly acknowledged that Seller shall not indemnify a Seller
Indemnified Person otherwise entitled to indemnification hereunder if such
Seller Indemnified Person made an untrue statement or failed to state a material
fact in information furnished to Seller by Buyer for use in a registration
statement and if the use of such

 

5

 



 

--------------------------------------------------------------------------------

information by Seller in connection with its registration statement causes the
claim, loss, damages, cost, expense or liability for which indemnification is
being sought.

 

(b)       Indemnification by Buyer. Buyer will indemnify Seller and each of its
respective controlling persons, affiliates, shareholders, directors, officers,
employees and agents (a “Buyer Indemnified Person”) against all claims, losses,
damages, costs, expenses (including reasonable costs of investigation and legal
expenses) and liabilities whatsoever (or actions in respect thereof) arising out
of or based upon (i) any untrue statement of a material fact contained in the
Registration Statement, any prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
an omission of a material fact required to be stated in the Registration
Statement or necessary to make the statements therein not misleading to the
extent, but only to the extent, that such untrue statement or omission is
contained in information furnished by Buyer to Seller expressly for use therein,
or (ii) any disposition of the Shares in violation of Section 3.2(d) of this
Agreement. In no event shall the liability of the Buyer hereunder be greater in
aggregate amount than the dollar amount of the net proceeds received by Buyer
upon the sale of the registrable securities giving rise to such indemnification
obligation.

 

(c)       Indemnification Mechanics. A party entitled to indemnification under
this Section 3.5 (the “Indemnified Party”) shall give written notice to the
party or parties required to provide indemnification (the “Indemnifying Party”)
within a reasonable amount of time after such Indemnified Party has actual
knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld). The
failure of an Indemnified Party to give notice as provided herein shall relieve
the Indemnifying Party of its obligations under this Agreement only to the
extent that such failure to give notice shall materially adversely prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. If any
such Indemnified Party shall have been advised by counsel chosen by it that
there may be one or more legal defenses available to such Indemnified Party that
are different from or additional to those available to the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party and will reimburse such Indemnified
Party and any person controlling such Indemnified Party for the reasonable fees
and expenses of any counsel retained by the Indemnified Party, it being
understood that the Indemnified Party shall not, in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys for
such Indemnified Party or controlling person, which firm shall be designated in
writing by the Indemnified Party to the Indemnifying Party.

 

(d)       Contribution. If the indemnification provided for in this Section 3.5
is unavailable to an Indemnified Party (other than by reason of any exception
provided in Section 3.5(a) hereof) in respect of any losses, claims, damages,
costs, expenses or liabilities for which such Indemnified Party is entitled to
be indemnified hereunder, then the Indemnifying Party, in

 

6

 



 

--------------------------------------------------------------------------------

lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such losses, claims,
damages, costs, expenses or liabilities in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions which resulted in such losses, claims, damages,
costs, expenses or liabilities, as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by the Indemnifying Party as a result of losses,
claims, damages, costs, expenses or liabilities referred to above shall be
deemed to include, subject to the limitations set forth in Section 3.5(b)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this Section
3.5(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 3.5(d). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. Notwithstanding the provisions of this Section 3.5(d), Buyer
shall not be required to contribute any amount in excess of the total amount by
which the total price at which Shares were sold by Buyer and distributed to the
public exceeds the amount of any damages Buyer has otherwise been required to
pay be reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

4.         Representations, Warranties and Covenants of Seller. In addition to
the warranties, representations and covenants of Seller contained elsewhere
herein, Seller hereby warrants, represents and covenants to Buyer as follows:

 

4.1       Seller is a corporation organized, validly existing and in good
standing under the laws of the State of Delaware with full corporate power and
authority to carry on its business as now conducted.

 

4.2       The authorized common stock of Seller consists of 20,000,000 shares of
Seller Common Stock, of which 6,190,987 shares were issued and outstanding as of
June 30, 2009. The authorized preferred stock of Seller consists of 7,500,000
shares of serial preferred stock, par value $.01 per share (“Seller Preferred
Stock”), of which 52,625 shares of Fixed Rate Cumulative Perpetual Preferred
Stock, Series A, are issued and outstanding to the U.S Department of Treasury as
of June 30, 2009. Other than the Seller Common Stock and Seller Preferred Stock,
there are no other classes of equity securities of the Seller. Except as
disclosed in Schedule 4.2 to this Agreement, there are no outstanding
subscriptions, options, warrants, debt instruments or other agreements
obligating Seller to issue, sell or otherwise dispose of any shares of Seller
Common Stock. As of the Closing, the Shares and the Warrant Shares are being
sold, and (upon receipt by the Buyer at the Closing or upon the exercise of the
Warrant) will be, free and clear of all liabilities, debts, obligations,
encumbrances, leases, indebtedness, liens, charges, and pledges, of whatever
nature, whether fixed or contingent, disclosed or undisclosed, foreseen or
unforeseen, as of the date of this Agreement.

 

4.3       Seller possesses the requisite corporate power and authority to
execute and deliver this Agreement and perform all of its obligations hereunder,
and no additional consent or

 

7

 



 

--------------------------------------------------------------------------------

approval of any other person, entity or governmental authority is required
therefor. This Agreement is a valid and binding obligation of Seller and is
fully enforceable against it in accordance with its terms and conditions.

 

4.4       The execution and delivery of this Agreement by Seller will not
violate any law, regulation, decree, writ, order or injunction which,
collectively, would have a material adverse effect upon the Seller’s ability to
consummate the transactions contemplated hereby.

 

4.5       Seller has made all necessary filings with all applicable federal,
state and local authorities and/or regulatory bodies, and has complied with all
applicable laws, in each case with respect to the transaction contemplated
herein, and Seller will take all such further actions as are necessary or
appropriate to cause the transaction contemplated hereby to comply with all
applicable law.

 

4.6       The representations and warranties set forth herein are accurate in
all material respects. None of the periodic and other reports of the Seller
filed with the SEC under the Exchange Act since June 30, 2004, contain any
misstatement of a material fact or omit to state a material fact necessary to
prevent the statements made herein or therein from being misleading. Except as
disclosed in Schedule 4.6 to this Agreement, since the filing of Seller’s most
recent Quarterly Report on Form 10-Q with the SEC, there has been no material
adverse change to the Seller’s financial condition or its results of operations
of the kind required to be disclosed in filings with the SEC under applicable
federal securities laws that have not been so disclosed by Seller.

 

5.         Representations, Warranties and Covenants of Buyer. In addition to
the warranties, representations and covenants of Buyer contained elsewhere
herein, Buyer hereby warrants, represents and covenants to Seller as follows:

 

5.1       Buyer is a limited partnership organized, validly existing and in good
standing under the laws of the State of Delaware and possesses all requisite
power and authority to execute and deliver this Agreement and perform all of its
obligations hereunder, and no additional consent or approval of any other
person, entity or governmental authority is required therefor. This Agreement is
a valid and binding obligation of Buyer and is fully enforceable against it in
accordance with its terms and conditions. Buyer is an “accredited investor,” as
that term is defined in Rule 501 of Regulation D under the Securities Act.

 

5.2       The execution and delivery of this Agreement by Buyer will not violate
any law, regulation, decree, writ, order or injunction which, collectively,
would have a material adverse effect upon the Buyer’s ability to consummate the
transactions contemplated hereby.

 

5.3       Buyer has filed with the OTS a Rebuttal of Rebuttable Determination of
Control with respect to its investment in the Seller contemplated hereby.

 

5.4       The representations and warranties made here in are accurate in all
material respects. Buyer will have the funds to pay the Purchase Price as of the
Closing Date.

 

5.5       Buyer has requested and received such information and has made such
due diligence investigation, including having access to the books and records of
Seller and Wilmington Savings Fund Society, FSB, as Buyer has deemed pertinent
to its consideration of the purchase of the Shares and the Warrant. Buyer has
not been furnished any offering literature

 

8

 



 

--------------------------------------------------------------------------------

or prospectus. Buyer has carefully reviewed the publicly available information
regarding the Seller and the information provided to Buyer by the Seller and is
thoroughly familiar with the existing and proposed business operations,
management and financial condition of the Seller. Buyer acknowledges and
understands (i) the risks involved in this investment, including the speculative
nature of the investment, (ii) the financial hazards involved in this
investment, including the risk of losing the entire investment in the Seller’s
Common Stock, and (iii) the tax consequences of this investment to the Buyer.
Buyer has consulted with its own legal, accounting, tax, investment and other
advisers with respect to the tax treatment of an investment by the Buyer in the
Seller’s Common Stock and the merits and risk of an investment in the Seller’s
Common Stock.

 

5.6       Buyer understands that the offering and sale of Seller Common Stock
under this Agreement has not been registered under the Securities Act, in
reliance on the exemption for non-public offerings provided by Section 4(2) of
the Securities Act and regulations promulgated thereunder, and that Buyer has no
right to require such registration (except for Buyer’s rights to require
registration of the Shares under Section 3 hereof). Buyer further understands
that the offering and sale of Seller Common Stock has not been qualified or
registered under the securities laws of the State of Delaware or the
Commonwealth of Virginia in reliance upon exemptions under such laws and in
reliance upon the representations made and information furnished by Buyer in
this Agreement; that the offering and sale of Seller Common Stock has not been
reviewed by the SEC, any state securities authorities, the OTS, or other
regulatory authority and that a number of material terms of this offering do not
comply with the standards generally applied by such authorities with respect to
offerings that are subject to their review.

 

5.7       Buyer understands that there may be no liquid market for the Seller
Common Stock and that it may not be able to sell or dispose of such shares;
Buyer has liquid assets sufficient to assure that purchase of the Shares will
cause no undue financial difficulties and that, after purchasing the Shares and
the Warrant, Buyer will be able to provide for any foreseeable current needs and
possible personal contingencies; and Buyer is able to bear the risk of
illiquidity and the risk of a complete loss of this investment. Buyer represents
and agrees that it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Shares and has the capacity to protect the Buyer’s own interests in
connection with the investment in the Shares. Buyer understands that the Shares
are subject to resale restrictions.

 

5.8       Buyer understands that it may be deemed an “affiliate” as defined in
Rule 144 under the Securities Act as a result of Mr. Weschler serving as a
Director, and that the Shares will, and the Warrant Shares may, be “restricted
securities” as defined in Rule 144 under the Securities Act and, accordingly,
that the Shares, and the Warrant Shares, must be held indefinitely unless they
are subsequently registered or qualified under the Securities Act and any other
applicable securities law or exemptions from such registration and
qualifications are available. Buyer understands that the right to transfer the
Shares (and possibly the Warrant Shares) will be restricted unless the transfer
is not in violation of the Securities Act and applicable state securities laws
(including investor suitability standards) and that the certificate(s) for the
Shares and the Warrant Shares will bear the following legends:

 

The shares represented by this certificate are issued subject to all the
provisions of the Amended and Restated Certificate of Incorporation and Amended
and Restated Bylaws of the Corporation as from time to time

 

9

 



 

--------------------------------------------------------------------------------

amended (copies of which are on file at the principal executive office of the
Corporation), to all of which the holder by acceptance hereof assents.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS,
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE LAWS OR (II) AN APPLICABLE EXEMPTION THEREFROM AND UPON REQUEST
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED

 

Upon the effectiveness of the Registration Statement or at such time as the
Buyer shall be able to sell Shares and/or Warrant Shares in reliance upon Rule
144(b)(1), upon Buyer’s request, the Seller shall cooperate with the Buyer to
facilitate the timely preparation and delivery of certificates representing
Shares and/or Warrant Shares to be sold and not bearing any restrictive legends;
and enable such securities to be in such share amounts and registered in such
names as the Buyer shall request.

 

5.9       The Shares and the Warrant are being purchased for the account of
Buyer, with Buyer’s own funds and not the funds of any other person, for
investment only and not for the interest or account of any other person or with
a view toward resale, assignment, fractionalization, or distribution thereof,
and Buyer agrees not to sell, transfer or otherwise dispose of the Shares or the
Warrant Shares unless they have been registered under the Securities Act and
applicable state securities laws or an exemption from the registration
requirements of the Securities Act and such laws is available. Buyer has not
entered into any agreement to transfer the Shares, the Warrant or the Warrant
Shares upon issuance. There are no agreements or other arrangements, written or
otherwise, between Buyer and any other person to act together for the purpose of
acquiring, holding, voting or disposing of the Shares or the Warrant Shares.

 

5.10     The Buyer acknowledges and agrees that (i) the Shares and the Warrant
Shares are not savings accounts or deposits and are not insured or guaranteed by
the Federal Deposit Insurance Corporation (the “FDIC”) or any other government
agency, (ii) there are significant risks incident to an investment in the Shares
and the Warrant Shares, and (iii) no Federal or state governmental agency has
passed upon or will pass upon the offer or sale of the Shares or the Warrant or
has made or will make any finding or determination as to the fairness of this
investment.

 

6.         Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be by certified mail, return
receipt requested, addressed as set forth below or as may be otherwise specified
by notice meeting the requirements of this paragraph. All notices shall be
deemed given when mailed pursuant to the foregoing sentences. Notices shall be
addressed as follows:

 

10

 



 

--------------------------------------------------------------------------------

                If to Seller:

 

 

Mark A. Turner

 

President and CEO

 

WSFS Financial Corporation

 

500 Market Street

 

Wilmington, Delaware 19801

 

Facsimile No.: (302) 571-6842

 

 

With Copy To:

 

 

John J. Spidi, Esq.

 

Malizia Spidi & Fisch, PC

 

901 New York Avenue, NW

 

Suite 210 East

 

Washington, DC 20001

 

Facsimile No.: (202) 434-4661

 

 

If to Buyer:

 

 

Peninsula Investment Partners, L.P.

 

404B East Main Street, 2nd Floor

 

Charlottesville, Virginia 22902

 

Attention: Mr. R. Ted Weschler

 

Telephone:(434) 297-0811

 

Telecopy: (434) 220-9321

 

 

With Copy To:

 

 

Seward & Kissel LLP

 

One Battery Park Plaza

 

New York, New York 10004

 

Attention: Patricia A. Poglinco, Esq.

 

Telephone: (212) 574-1200

 

Telecopy: (212) 480-8421

 

7.         Merger or Consolidation. In the event of any consolidation or merger
of Seller with or into another corporation, the consolidation of Seller with or
the merger of Seller with or into any other person, or in the event of the sale
or other transfer of all or substantially all of the assets of Seller to any
other person, then in each case the rights of Buyer under this Agreement shall
survive such consolidation, merger, sale or other transfer and shall thereafter
be enforceable against the entity succeeding as to the rights and obligations of
Seller hereunder.

 

 

8.

Seller Covenants.

 

(a)       Board Appointment. The Seller agrees to (a) immediately following the
Closing, take all such actions as are necessary to appoint R. Ted Weschler to
the board of directors of the Seller, and (b) further use its best efforts to
amend the certificate of incorporation, bylaws and other corporate documents of
the Seller if required in order to provide for the matters contemplated under
this Section 8.

 

11

 



 

--------------------------------------------------------------------------------

 

9.         Seller’s Right upon Triggering Event. If, at any time Buyer owns any
of the Shares, the Warrant or Warrant Shares, Mr. R. Ted Weschler becomes
deceased, disabled or legally incapacitated, or is no longer the managing member
(or person serving a similar function) of the Buyer’s general partner (the
“Triggering Event”), Seller shall have the right to repurchase from Buyer (i)
all or any portion of the Shares purchased under this Agreement at a purchase
price equal to 110% of the volume weighted average price of the Seller Common
Stock as reported on the Nasdaq Global Select Market (or such other market as
the Seller Common Stock is then listed for trading) for the 30 trading days
preceding the Triggering Event, and (ii) all or any portion of the then
outstanding Warrant and Warrant Shares at the Fair Market Value, as defined in
this Section 9. Within sixty (60) days of a Triggering Event and concurrently
with Buyer’s provision of notice regarding such Triggering Event to its limited
partners as required by its partnership agreement, Buyer shall give written
notice to Seller of the occurrence of a Triggering Event (the “Triggering Event
Notice”). Commencing upon its receipt of a Triggering Event Notice and ending
one hundred fifty (150) trading days thereafter, Seller shall have the option to
exercise its right to purchase all or any portion of the Shares, the Warrant or
Warrant Shares (in the manner contemplated herein) from Buyer. If Seller does
not exercise its rights hereunder within the period provided above, Buyer shall
have the right, at any time following the expiration of such period, to dispose
of the Shares, the Warrant or Warrant Shares to a third party. The closing
pursuant to the exercise of the rights under this Section 9 shall take place at
such place agreed upon between the parties, but not later than ten (10) days
after the Seller has notified the Buyer of the exercise of its rights hereunder.
At such closing, the Buyer shall deliver certificates representing the Shares or
Warrant Shares duly endorsed in blank for transfer, or with stock powers
attached duly executed in blank with all required transfer tax stamps attached
or provided for, and the Seller shall deliver the purchase price, or an
appropriate portion thereof, in immediately available funds to the Buyer. For
purposes of this Section 9, “Fair Market Value” means the value arrived at using
the Black-Scholes model, utilizing the following assumptions and inputs: (i) the
market price of Seller’s Common Stock is to be determined by the thirty (30) day
volume weighted average price preceding the Triggering Event; (ii) the Warrant
exercise price is $29.00 per share; (iii) the term of the Warrant shall be the
remaining term of the Warrant as of the Triggering Event; (iv) interest rate
assumptions based on the forward LIBOR curve for the remaining term of the
Warrant as of the Triggering Event; (v) the expected dividend rates shall be the
Seller’s current dividend rate for the past three years prior to the Triggering
Event; and (vi) volatility shall be based on the most recent historic volatility
for the period in length covering the remaining term of the Warrant as of the
Triggering Event.

 

 

10.

Mutual Conditions to Closing.

 

10.1     All necessary and required consents and approvals of the OTS and any
other regulatory body or agency shall have been obtained and all notice and
waiting periods required by law to pass after receipt of such approvals or
consents shall have passed, and all conditions to consummation of the
transactions set forth in this Agreement shall have been satisfied.

 

10.2     There shall be no actual or threatened causes of action, investigations
or proceedings (i) challenging the validity or legality of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (ii) seeking
damages in connection with the transactions contemplated by this Agreement, or
(iii) seeking to restrain or invalidate the transactions contemplated by this
Agreement, which, in the case of (i) through (iii), and in the reasonable
judgment of the parties, based upon advice of counsel, would have a material
adverse

 

12

 



 

--------------------------------------------------------------------------------

effect with respect to the interests of parties to this Agreement. No judgment,
order, injunction or decree (whether temporary, preliminary or permanent) issued
by any court or agency of competent jurisdiction or other legal restraints or
prohibition preventing the consummation of the transactions contemplated by this
Agreement shall be in effect. No statute, rule, regulation, order, injunction or
decree (whether temporary, preliminary or permanent) shall have been enacted,
entered, promulgated or enforced by any regulatory authority that prohibits,
restricts, or makes illegal the consummation of the transactions contemplated in
this Agreement.

 

 

11.

Miscellaneous.

 

11.1     This Agreement sets forth the entire understanding of the parties with
respect to its subject matter, it supersedes all prior agreements between the
parties, and it may not be altered except by written agreement by all parties
hereto. This Agreement shall be binding upon and inure to the benefit of the
parties, their heirs, legal representatives, successors and assigns. This
Agreement is not transferable or assignable by the parties.

 

11.2     The representations, warranties, covenants and agreements of Seller and
Buyer contained herein or made pursuant to this Agreement which by their terms
are intended to survive the consummation of the transactions contemplated by
this Agreement shall survive the execution and delivery of this Agreement.

 

11.3     This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware. Any legal proceedings with respect to this
Agreement shall take place solely within the courts located within the State of
Delaware and all parties hereto consent to the jurisdiction of said courts. The
parties hereby waive any right to trial by jury in any action or proceedings
arising out of or related to this Agreement.

 

11.4     In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, Buyer will be entitled to
specific performance under this Agreement with respect to the Seller’s
obligations under Section 2.4 and Section 3 of this Agreement. The Seller agrees
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of its obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation (other than in connection with any action for a temporary restraining
order) the defense that a remedy at law would be adequate.

 

11.5 To the extent consistent with its obligations under the federal securities
laws and regulations, including, but not limited to, Regulation FD under the
Exchange Act, Seller will provide to the Buyer an advance copy of any proposed
announcement to be made by the Seller with respect to this Agreement and/or the
transaction contemplated hereby and the Buyer shall have the right to approve
any information contained therein regarding Buyer, its affiliates and the
transactions contemplated hereby, which approval shall not be unreasonably
withheld or delayed.

 

11.6     This Agreement may be executed in any number of counterparts, and each
such counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.

 

 

13

 



 

--------------------------------------------------------------------------------

11.7     The section and subsection headings contained in this Agreement are
included for convenience only and form no part of the agreement between the
parties.

 

11.8     If for any reason any provision herein is determined to be invalid,
such invalidity shall not impair or otherwise affect the validity of the other
provisions of this Agreement. Moreover, the parties agree to replace such
invalid provision with a substitute provision that will satisfy the intent of
the parties.

 

11.9     Paragraph titles herein are for description purposes only and shall not
control or alter the meaning of the provisions of this Agreement as set forth in
the text.

 

 

14

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

 

ATTEST:

 

WSFS FINANCIAL CORPORATION, Seller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Turner

(corporate seal)

 

 

Mark A. Turner

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

ATTEST:

 

PENINSULA INVESTMENT PARTNERS, L.P., Buyer

 

 

 

 

 

 

By:

Peninsula Capital Appreciation, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. Ted Weschler

 

 

 

R. Ted Weschler

 

 

 

Managing Member

 

 

15

 



 